Citation Nr: 1635970	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2014, the Board denied the claim of service connection for Epstein-Barr virus.  Consequently, that is issue is no longer before the Board.  At that time, the Board also remanded the claims for service connection for chronic fatigue, COPD, and fibromyalgia for further development.  

The Board has determined there was not the acceptable substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is again remanding these claims.  They are addressed in the REMAND portion of the decision below and are once again REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

In pertinent part, in the prior July 2014 remand, the Board determined that a VA examination was necessary to determine the exact nature and etiology of the claimed conditions.  The Veteran was not afforded the VA examination as directed. 

The Board notes that in March 2015, the RO was notified that the Veteran refused an examination at the scheduled location.  However, in March 2015, the Veteran indicated that the VA examination was cancelled by the facility (LHI) with no reason given.  She further indicated that LHI did not have the necessary paperwork to conduct the examination.  She stated that "[i]f LHI is saying I canceled or did not want the exam, it is not true."  In a separate statement dated in March 2015, the Veteran's representative requested that the VA examination be rescheduled.  The representative further indicated that the Veteran did not refuse the examination and she was ready, willing and able to report for the examination.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The July 2014 Board Remand is incorporated by reference.  

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  The Veteran must be afforded VA examinations by appropriate examiners in order to determine the exact nature and etiology of the claimed conditions.  The electronic file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether the Veteran currently has chronic fatigue syndrome, COPD, and/or fibromyalgia, and, if so, whether such diagnosed condition(s) is/are at least as likely as not (i.e. probability of 50 percent or greater) causally or etiologically related to any event, injury, or disease during the Veteran's military service. 

Should it be determined that the Veteran does, in fact, have clinically-identifiable chronic fatigue syndrome,  COPD, and/or fibromyalgia, but that such pathology is unrelated to the Veteran's period of active military service, an additional opinion is requested as to whether any such pathology is at least as likely as not (i.e. probability of 50 percent or greater) caused by, or aggravated by (beyond the natural progression of the disease) the Veteran's service-connected acquired psychiatric disorder manifested as posttraumatic stress disorder. 

All opinions must be supported by a detailed rationale.

2.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.     38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

 4.  The RO should then readjudicate the Veteran's claims for service connection for chronic fatigue syndrome, COPD, and fibromyalgia, to include on a secondary causation basis.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




